Citation Nr: 1109731	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On April 19, 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is likely attributable to noise exposure in service.

2.  The Veteran suffers from tinnitus that is likely related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma in service.  He specifically asserts that while in service, he was exposed to noise from jet engines and that he did not always have the benefit of ear protection during that time.

A review of the Veteran's service treatment records (STRs) reveals the results of three in-service audiograms.  The report of a March 1965 audiogram, conducted as part of a medical examination to determine whether the Veteran was qualified to be a scuba diver, recorded the Veteran's pure tone auditory thresholds as follows.  (The numbers in parentheses represents ISO units, which allows for comparison with current audiometric standards; this conversion is required because the service departments used ASA units prior to November 1967.)




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
0 (10)
5 (15)
0 (10)
5 (10)

A September 1965 annual audiogram recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
0 (10)
10 (15)
LEFT
5 (20)
5 (15)
10 (20)
15 (25)
10 (15)

That report also indicated that the Veteran's most recent noise exposure was one hour prior to the audiogram being performed.  

A November 1965 audiogram, conducted as part of a separation examination, recorded the Veteran's pure tone auditory thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
0 (10)
5 (15)
0 (10)
5 (10)

That examination report noted that the Veteran was qualified for separation.

In September 2008, the Veteran submitted a claim for VA disability compensation, seeking service connection for hearing loss and tinnitus.  In December 2008, the Veteran underwent a VA audiology examination.  The results of audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
40
LEFT
25
25
25
35
60

The VA audiologist recorded the Veteran's statements that he was subjected to daily noise exposure in service from various jet engines and had recreational post-service noise exposure from hunting once a year, power tools, race cars, and fireworks.  The Veteran also reported a constant ringing in his ears that began after basic training, shortly after his first active duty assignment of trimming aircraft.  

The VA audiologist diagnosed the Veteran as having bilateral sensorineural hearing loss, which was mild to moderate in the right ear and mild to severe in the left ear.  The VA audiologist opined that the Veteran did not incur a permanent hearing loss as a result of acoustic trauma during service.  He further opined that it was not as likely as not that the Veteran's current tinnitus was from military service.

The RO denied the Veteran's claims for service connection for hearing loss and tinnitus in December 2008 and the Veteran filed a notice of disagreement wherein he stated that he was given a hardship discharge from service and was not afforded a separation examination at that time.  

In April 2010, the Veteran submitted a report from a private physician.  (This evidence was accompanied by a waiver of consideration in the first instance by the agency of original jurisdiction (AOJ)).  The private physician considered the Veteran's reported in-service noise exposure and indicated that he had reviewed the Veteran's STRs and the December 2008 VA audiological examination report.  The private physician stated his belief that it was more likely than not that the Veteran had suffered significant damage to the inner ear in service and that, although hearing loss was not noted in service, the progression of the Veteran's hearing loss and tinnitus was greatly accelerated by his in-service noise exposure.  The private physician thus opined that it was more likely than not that the Veteran would not have tinnitus if it were not for his military noise exposure and that the onset of his hearing loss would have been much later in life if it were not for noise exposure in service.  

II.  Analysis

A.  Hearing Loss

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his military occupational specialty (jet engine mechanic).  Thus, the question is one of nexus.  In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  However, the VA audiologist, after weighing the evidence of record concluded that the Veteran's hearing loss was not related to service.  The VA audiologist noted the Veteran's noise exposure, both in service and after, emphasizing that the evidence failed to demonstrate hearing loss on separation from service.  With this in mind, the VA audiologist concluded that the Veteran's hearing loss was not related to his military service but was likely due to age and recreational noise exposure.  

In concluding that the Veteran's current loss was not related to service, the VA audiologist noted that exposure to impulse sounds or continuous noise exposure can cause a temporary threshold shift, which generally disappears 16 to 48 hours after exposure to loud noise.  The VA audiologist explained that if the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss would exist.  He reasoned, therefore, that a normal audiogram subsequent to any reported noise exposure would verify that the hearing had recovered without permanent damage.

The Board has also considered the private medical of evidence.  In that regard, it should be noted that the private physician reviewed the Veteran's STRs, discussed his current hearing loss and in-service noise exposure, and indicated that the Veteran's current hearing loss had been accelerated by his in-service noise exposure.  The private physician also considered the VA audiologist's report, noting that although he agreed with the VA's audiologist's evaluation as far as explanation, it was his view that even though significant hearing loss was not detected in service, the onset of the Veteran's current hearing loss was greatly accelerated by his in-service noise exposure.  In essence, the private physician concluded that the Veteran would not currently suffer from hearing loss had it not been for his exposure in service to continuous jet engine noise.

The Board finds that although neither medical opinion of record is stated in clear and precise terms, both the VA audiologist and the private physician have supported their contrary opinions by an adequate rationale.  Thus, although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Here, given the credible account of in-service noise exposure and after reviewing all the evidence on file, the Board finds no adequate basis to reject the private medical evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

B.  Tinnitus

In certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  "[R]inging in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Also, the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

In this case, the Veteran has stated that he first experienced ringing in his ears in service and has, since that time, experienced that symptom.  Although not documented in his STRs, the Board finds the Veteran's account to be credible, as there is no clear evidence to the contrary.  Thus, as the Veteran has a current diagnosis of tinnitus, the question again is one of nexus.  

As with the Veteran's claim for service connection for hearing loss, the Board is faced with two conflicting opinions on the likelihood that the Veteran's tinnitus is related to service.  The Veteran's private physician affirmatively opined that but for the Veteran's in-service noise exposure, he would not currently have tinnitus.  The VA audiologist's negative nexus opinion is based primarily on the absence of documented hearing loss at separation from service.  However, as noted above, the Veteran was given a hardship discharge in February 1966, at which time no audiogram was performed.  His last audiogram of record was performed in November 1965.  Thus, it is possible, as argued by the Veteran during his April 2010 Board hearing, that any sustained in-service hearing loss may have gone undetected.  The absence of an audiogram at separation undermines the VA audiologist's stated reasoning for concluding that the Veteran's tinnitus is not as likely as not related to in-service noise exposure.  Further, although the VA audiologist noted the Veteran's statement that his tinnitus began in service, the VA audiologist did not specifically discuss this assertion as part of his negative nexus opinion.  

In sum, the Board finds that the competent and probative evidence regarding nexus is again in relative equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that, based on the Veteran's lay statements regarding onset and continuity of tinnitus symptoms and the private medical evidence of record, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


